Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Election
This application has been examined.  Note is made of the election by applicant of the design shown in Group 1 (View 1).  Accordingly, the designs shown in Groups II and III stands withdrawn from further prosecution before the Examiner, the election having been made without traverse in the paper received 02/26/2021.  

Reproductions
The non-elected embodiments of views 2 and 3 have been cancelled from the reproductions.  View 1 will be retained.

Specification
Descriptions of views 2 and 3 have been deleted from the reproductions.  The claimed design is shown in color; therefore, the specification has been amended to include the necessary language in the first paragraph of the brief description of the reproductions to inform the presence of color in the claimed design.  For accuracy, the specification has been amended to read:

-- Design No./Product(s):
1 . Doormat

Description of the Reproduction(s):
The file of this patent contains at least one drawing/photograph executed in color. Copies of this patent with color drawing(s)/photograph(s) will be provided by the Office upon request and payment of the necessary fee.

1 : Front --



-- The ornamental design for a doormat as shown and described. --

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        03/08/2021